     Case 1:15-cv-00382-HSO-JCG Document 313 Filed 12/20/18 Page 1 of 4



               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


DOUGLAS HANDSHOE                             §                        PLAINTIFF
                                             §
                                             §
v.                                           §     Civil No. 1:15cv382-HSO-JCG
                                             §
                                             §
VAUGHN PERRET, et al.                        §                     DEFENDANTS


ORDER EXPEDITING BRIEFING AND SETTING HEARING ON MOTIONS
[309], [311], AND REMINDING PARTIES OF REQUIREMENT THAT THEY
            APPEAR IN PERSON AT PRETRIAL CONFERENCE
      BEFORE THE COURT are the following two pro se Motions filed on

December 17, 2018, by Defendant/Counterclaimant Charles Leary (“Leary”): (1) a

Motion [309] Under Rule of Evidence 201 and Federal Rule of Civil Procedure 54

Regarding Dismissal of Leary’s Claim Under 11 U.S.C. § 362(k); and (2) a Motion

[311] to Strike Defense Pleadings Under Federal Rules of Civil Procedure 12(f) and

8. For the reasons that follow, the Court will expedite briefing on these Motions

[309], [311] and will set them for an in-person hearing on Wednesday, January 9,

2019, at 9:00 a.m., at the Dan M. Russell, Jr., United States Courthouse, 2012 15th

Street, Courtroom 706, Gulfport, MS 39501, before United States District Judge

Halil S. Ozerden.

      This matter has been pending for over three years and is set for trial on the

Court’s February 2019 trial calendar. The pretrial conference is scheduled for

January 24, 2019, at 10:30 a.m. The only claims remaining for trial are Leary’s

Counterclaims [233] against pro se Plaintiff/Counter-Defendant Douglas Handshoe
     Case 1:15-cv-00382-HSO-JCG Document 313 Filed 12/20/18 Page 2 of 4



for (1) malicious prosecution; (2) misrepresentation under 17 U.S.C. § 512(f), related

to the “late January, 2016,” counter-notification sent to Amazon Web Services; and

(3) copyright infringement. See Order [305] at 14-15.1

      The parties have filed numerous Motions throughout the pendency of this

case, including several motions for reconsideration. On December 17, 2018, Leary

filed a Motion [309] Under Rule of Evidence 201 and Federal Rule of Civil

Procedure 54 Regarding Dismissal of Leary’s Claim Under 11 U.S.C. § 362(k), and a

Motion [311] to Strike Defense Pleadings Under Federal Rules of Civil Procedure

12(f) and 8. Due to the impeding trial and pretrial conference dates, the Court finds

that briefing on these two Motions [309], [311] should be exepdited. Moreover,

under the circumstances and in order to expedite consideration and resolution of the

Motions [309], [311], the Court will set these Motions for an in-person hearing on

Wednesday, January 9, 2019, at 9:00 a.m. The parties are ordered to appear in

person at this hearing to argue their respective positions on these Motions. The

parties are further reminded that the pretrial conference in this matter remains

scheduled for January 24, 2019, at 10:30 a.m., and that both Handshoe and Leary

must attend in person. See Order [308] at 1-8.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Plaintiff/

Counter-Defendant Douglas Handshoe’s Responses to Defendant/Counterclaimant


                                                            
1 Handshoe’s only remaining claim is one contained in Count 3 of the Third Amended

Complaint against Defendants Progress Media Group Limited of Nova Scotia and Marilyn
Smulders for alleged misrepresentation under 17 U.S.C. § 512(f). See 3d Am. Compl. [90] at
36-38. Both Progress Media and Smulders are in default. See Clerk’s Entry of Default
[150] at 1.

                                            2
 
     Case 1:15-cv-00382-HSO-JCG Document 313 Filed 12/20/18 Page 3 of 4



Charles Leary’s Motion [309] Under Rule of Evidence 201 and Federal Rule of Civil

Procedure 54 Regarding Dismissal of Leary’s Claim Under 11 U.S.C. § 362(k), and

Leary’s Motion [311] to Strike Defense Pleadings Under Federal Rules of Civil

Procedure 12(f) and 8, are now due on or before December 28, 2018, and any Reply

is due on or before January 3, 2019.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, Defendant/

Counterclaimant Charles Leary’s Motion [309] Under Rule of Evidence 201 and

Federal Rule of Civil Procedure 54 Regarding Dismissal of Leary’s Claim Under 11

U.S.C. § 362(k), and Motion [311] to Strike Defense Pleadings Under Federal Rules

of Civil Procedure 12(f) and 8 are SET FOR AN IN-PERSON HEARING on

Wednesday, January 9, 2019, at 9:00 a.m., at the Dan M. Russell, Jr., United

States Courthouse, 2012 15th Street, Courtroom 706, Gulfport, MS 39501, before

United States District Judge Halil S. Ozerden. The parties are cautioned that a

party’s failure to attend the hearing as scheduled may be deemed

contumacious behavior.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, the Pretrial

Conference in this case remains set for January 24, 2019, at 10:30 a.m. in the Dan

M. Russell, Jr., United States Courthouse, 2012 15th Street, Courtroom 706,

Gulfport, MS 39501, before United States District Judge Halil S. Ozerden. The

parties must attend the pretrial conference in person. See Fed. R. Civ. P.

16(a) & 16(e); L.U. Civ. R. 16(j)(6)(A). All parties are cautioned that should

they fail to appear at the Pretrial Conference, the Court may conduct an



                                        3
 
     Case 1:15-cv-00382-HSO-JCG Document 313 Filed 12/20/18 Page 4 of 4



ex parte hearing, dismiss that party’s claim(s) or counterclaim(s), render

default or other appropriate judgment against that party, and impose

other sanctions without further notice. See Fed. R. Civ. P. 16(f)(1) &

37(b)(2)(A)(v)-(vi); L.U. Civ. R. 16(j)(6)(A).

      SO ORDERED AND ADJUDGED, this the 20th day of December, 2018.


                                       s/ Halil Suleyman Ozerden
                                       HALIL SULEYMAN OZERDEN
                                       UNITED STATES DISTRICT JUDGE




                                         4
 
